Title: From Thomas Jefferson to Collow Frères, Carmichael & Co., 15 February 1788
From: Jefferson, Thomas
To: Collow Frères, Carmichael & Co.



Gentlemen
Paris Feb. 15. 1788

I am honoured with your letter of the 5th. instant covering one from my friend Mr. Donald. The packet of newspapers came also safely to hand. Mr. Donald’s order for wine not leaving me time to have it brought from Bordeaux, I send him two hampers from my own stock, containing 124. bottles, for which I shall charge him only what I paid in Bordeaux. This indeed is dear, being three livres a bottle, but it is Chateau Margau, of the year 1784, bought by myself on the spot and therefore genuine: and Mr. Donald observed to me he would not limit any price. These go off by water, and therefore will probably not be in time but for the Portsmouth. I send by the same boat a package for the Governor of Virginia containing the bust of the Marquis de la Fayette. It is addressed to Mr. Limozin and I have desired him to ask the favor of you to send it with the wine of Mr. Donald. I inclose to you the late regulations relative to our commerce, by which you will perceive that I am promised there shall be no more such contracts as that with Mr. Morris: nor indeed any purchases of tobacco made but in a port of France.
I have the honour to be with much esteem, Gentlemen, Your most obedient & most humble servant,

Th: Jefferson

